Citation Nr: 0530942	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from August 
1962 to 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted the veteran's claim for service 
connection for bilateral hearing loss and assigned an initial 
0 percent (i.e., noncompensable) rating.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  In October 2004, he cancelled a video-conference 
hearing that was scheduled before a Veterans Law Judge (VLJ) 
of the Board.  See 38 C.F.R. § 20.704(e) (2005).


FINDING OF FACT

At the very worst, the veteran has level I hearing acuity in 
the right ear and level IV in the left ear.  


CONCLUSION OF LAW

The criteria are not met for a compensable rating for 
bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 3.385, 4.1, 4.3, 4.7, 4.21, 4.85, 4.86, 
4.87, Diagnostic Code (DC) 6100 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, VCAA 
notice was provided in February and May 2002, so also prior 
to the RO's initial decision in August 2002.  Therefore, this 
was in accordance with the preferred sequence of events (VCAA 
letter before initial adjudication) specified in Pelegrini 
II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The February and May 2002 VCAA notices provided the veteran 
with notice of the evidence needed to support his claim that 
was not on record at the time of the letters, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The letters satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).  

Furthermore, the question of whether the veteran is entitled 
to a higher initial rating for this condition is a 
"downstream issue," or, in other words, an issue arising 
from his original claim for service connection.  VA's General 
Counsel has indicated that as long as the requisite VCAA 
notice was provided for the original claim, another VCAA 
notice is not required for a downstream issue.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The RO must, as it did 
here, include the relevant statutes and regulations that 
pertain to the downstream issue in its Statement of the Case 
(SOC).  Id.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Private medical records were also 
obtained from Dr. Abraham.  In addition, VA examinations were 
scheduled in July 2002 and June 2003.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And although scheduled, 
he declined his opportunity for a hearing to provide oral 
testimony in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 0 
percent (noncompensable) to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second (Hertz).  38 C.F.R. § 4.85(a) and 
(d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI; 38 C.F.R. § 4.85(b) and (e).  See also Lendenmann 
v. Principi, 3 Vet App. 345, 349 (1992).  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The veteran submitted an April 2002 audiological report from 
Dr. Abraham.  The audiological evaluation revealed the 
veteran's puretone thresholds, in decibels, were as follows:


1000
2000
3000
4000
Left
15
60
60
60
Right
5
5
40
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 76 percent in the left ear.

The report of a July 2002 VA audiological evaluation 
indicates the veteran complained he had difficulty hearing 
with background noise and in crowds.  The audiological 
evaluation revealed his puretone thresholds, in decibels, 
were as follows:


1000
2000
3000
4000
Left
10
60
55
55
Right
20
10
40
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 70 percent in the left ear.  The 
VA examiner reported that the veteran had mild sensorineural 
hearing loss above 2kHz with excellent speech processing 
ability at normal conversation levels in quiet for the right 
ear.  For the left ear, there was moderately-severe to 
moderate sensorineural hearing loss above 1khz with poor to 
fair speech processing ability at loud listening levels in 
quiet.

The report of a June 2003 VA audiological evaluation 
indicates the veteran also complained that he had trouble 
understanding the television at night.  He believed his 
hearing had worsened.  The audiological evaluation revealed 
his puretone thresholds, in decibels, were as follows:


1000
2000
3000
4000
Left
15
65
60
60
Right
20
15
40
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 80 percent in the left ear.  The 
VA examiner's assessment of the veteran's hearing loss was 
the same as in July 2002.  

A March 2004 VAOPT record notes there was no significant 
change in hearing sensitivity compared to the previous 
evaluation in June 2003.

In applying the audiological results to 38 C.F.R. § 4.85, 
Table VI , the veteran has, at worst, level I hearing acuity 
in his right ear and a level IV hearing acuity in his left 
ear.  This, in turn, correlates to a noncompensable or 
0 percent disability rating under DC 6100.  38 C.F.R. § 4.85, 
Table VII.  

Note also that 38 C.F.R. § 4.86 provides an alternative means 
of rating the veteran's bilateral hearing loss if there is 
evidence of exceptional patterns of hearing impairment.  
Here, though, there is not because he does not have a 55 or 
greater decibel loss at 1,000, 2,000, 3,000 and 4,000 Hz.  
See 38 C.F.R. § 4.86(a).  He also does not have a puretone 
threshold of 30 decibels or less at 1,000 Hz, and 70 decibels 
or more at 2,000 Hz.  See 38 C.F.R. § 4.86(b).  The April 
2002, July 2002 and June 2003 tests do not show he has 
sufficient hearing loss to warrant a compensable rating, even 
with this special consideration.

The Board is mindful of the veteran's concerns that he has 
difficulty hearing the television and hearing with background 
noise or in crowds.  But bear in mind, disability ratings for 
hearing impairment are derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann, 
3 Vet. App. at 349.  This is a purely ministerial - meaning 
an entirely nondiscretionary, function.  

Furthermore, the veteran has not shown that his service-
connected bilateral hearing loss has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  Admittedly, his overall functional impairment 
hampers his performance, but not to the level requiring 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment.  Consequently, 
the Board does not have to remand the case to the RO for 
further consideration of this issue.  See Bagwell v. Brown, 9 
Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an initial compensable 
rating for bilateral hearing loss must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


